Stephen E. Earle MD and
                                                                  Stephen E. Earle MD




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2014

                                   No. 04-13-00753-CV

                                    Robert SCHRADE,
                                        Appellant

                                              v.

                  Stephen E. EARLE MD and Stephen E. Earle MD PA,
                                    Appellees

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-03779
                        Honorable Laura Salinas, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court